DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4, 6-7, 9, 11 and 17-28 are allowed.
An examiner’s statement of reasons for allowance was included in the previous Office Action, with respect to independent claims 1, 17, and 24. See the 1/29/2021 Office Action (pages 3-4) for details, including a discussion of contrasts with the prior art of record. Claims 2-4, 6-7, 9, 11, 18-23, and 25-28 are allowable as depending from independent Claims 1, 17, and 24, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731